DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 12/27/2021 contain new matter. 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “tying means,” the “typing means,” and the “carrying strap” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 16 and 17 appear to be duplicate claims as previous claim 4 is now part of claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 16-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “tying” or “typing” means is unclear. Moreover, applicant’s specification is silent as to this limitation.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The “tying” or “typing” means is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilardi (WO 96/29256) in view of Cook (US 2,080,252).
Regarding claims 1, 16 and 17, Ghilardi discloses bag (1) capable of shipping goods in the mail order business with a front side, a back side, a left side, a right side, a bottom side and a bag opening (top) comprising 5an opening edge for inserting and removing the goods, comprising Back-side closure means (12) are arranged on the back side at a back-side distance to the opening edge (Fig. 5), first front-side closure means (11) are arranged on the front side with a first front 10distance to the opening edge and second front closure means (Fig. 5, bottom 11) are arranged with a second front distance to the opening edge, and wherein the first front-side distance is smaller than the second front-side distance and the back-side distance is smaller than the first front-side distance, so that the bag opening becomes closable by turning over an 15upper region of the back side to the front side and connecting the back-side closure means with the first front-side closure means to provide a larger bag volume or with the second front-side closure means to provide a smaller bag volume. See Figs. 1-9. Ghilardi does not disclose the loops and tying as claimed. 
Cook, which is drawn to a bag, discloses5 back-side closure means have at least one back-side loop (27 or 30), a first front-side 18closure means having at least one first front-side loop (23, other 30, or other 37) and a second front-side 19closure means have at least one second front-side loop (other 23, other 30, or other 37), wherein the at least one 20back-side loop can be connected with the aid of a tying means (24 or 33) to the at least one first front-side loop or to the at least one second front-side loop. See Figs. 1-20. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use loops and connect them by tying means, as disclosed by Cook, in order to secure the bag in closed position. 
Regarding claims 2 and 3, Ghilardi discloses the claimed invention except for the specific distances as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distances as claimed in order to close the bag, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.

Claim 5, 7-9, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilardi and Cook as applied above in further view of Brockhaus (US 4,679,242).
Regarding claims 5, 19 and 20, Ghilardi does not disclose compression means. Brockhaus, which is drawn to a bag, discloses on a left side and on a right side lateral (and bottom if needs be) compression means (67) that are 10arranged for gathering the 
Regarding claim 207, the lateral compression means are formed by snap fastener means, which are spaced apart from a front plane spanning across the front side and from a back plane spanning across the back side. See Fig. 1. 
Regarding claim 8, Ghilardi, as modified above, discloses the claimed invention except for zipper fasteners. It would have been an obvious matter of design choice to use zipper fasteners as claimed since Applicant has not disclosed that zipper fasteners solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the compression means as disclosed above.
Regarding claims 9 and 11, Ghilardi, as modified above, sufficiently discloses the claimed invention. See Brockhaus; Figs. 1 and 18; and col. 6, ll. 5-11.
Regarding claim 12, Ghilardi, as modified above, discloses the claimed invention except for zipper means. It would have been an obvious matter of design choice to use zipper means as claimed since Applicant has not disclosed that zipper means solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the compression means as disclosed above. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ghilardi, Cook and Brockhaus as applied above in further view of Freedman (US 6,257,472).
Regarding claim 6, Ghilardi, as modified above, discloses 15the lateral compression means spaced apart from a front plane spanning across the front side and from a back plane spanning across the back side, but does not disclose Velcro. See Fig. 1. Freedman, which is drawn to a bag, discloses using a Velcro. See Fig. 4; and col. 4, ll. 20-26. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use Velcro for the compression means, as disclosed by Freedman, on the bag of Ghilardi in order to better secure items therein. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ghilardi, Cook and Brockhaus as applied above in further view of Freedman (US 6,257,472).
Regarding claim 10, Ghilardi, as modified above, does not disclose Velcro. Freedman, which is drawn to a bag, discloses using a Velcro. See Fig. 4; and col. 4, ll. 20-26. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use Velcro for the compression means, as disclosed by Freedman, on the bag of Ghilardi in order to better secure items therein by expanding or compressing the bag. 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilardi and Cook as applied above in further view of Greenwood et al. (US 10,011,394).

Regarding claim 15, Ghilardi does not disclose the bag as claimed. Greenwood disclose a bag that is a reusable, returnable mailing bag. See Abstract. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the bag of Ghilardi be reusable and returnable, as disclosed by Greenwood, in order to realize a return value on the cost of shipping.
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ghilardi and Cook as applied above in further view of Confoy et al. (US 2010/0209019).
Regarding claim 2514, Ghilardi does not disclose a strap. Confoy, which is drawn to a bag, discloses a carrying strap (18) that is arranged on a front side and on a back side such that the bag can be used by the recipient as a carrying bag after the goods have been delivered to a recipient. See Abstract and Fig. 2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill . 

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Applicant appears to be arguing the functionality of Cook stating that “a skilled person is not taught by Cook to connect loops in different distance levels by a tying means ...” However, Cook specifically states that front fastening means are “at different distances from said open end corresponding to different extents to which the bag may be filled with materials ...” See ll. 44-48. In other words, the bag of Cook is capable of connecting loops in different distance levels by a tying means.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734